Case: 12-15875   Date Filed: 07/11/2013   Page: 1 of 2




                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-15875
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:11-cr-00034-SPM-GRJ-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

PHILLIP WILLIAM WINTERS,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (July 11, 2013)

Before HULL, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-15875     Date Filed: 07/11/2013   Page: 2 of 2


      Chet Kaufman, appointed counsel for Phillip William Winters, in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel=s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and Winters=s conviction and

sentence are AFFIRMED.




                                          2